DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1, 4, 5-10, 13-19, and 22-28 in application number 16/024,676.  Claims 2, 3, 11, 12, 20, and 21 are canceled.  Claims 1, 4, 5-10, 13-19, and 22-28 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Response to Applicant Argument/Remarks
	Applicant presents an argument with respect to the rejection of “presently-canceled claims 2 and 3,” under 35 U.S.C. 103 in the prior action.  Response at 10.  Claims 2 and 3 and have been canceled, the limitations amended, and placed into independent claim 1.  The amended independent claim presents subject matter requiring an additional reference (BOCK) and a new ground of rejection (BOCK) specifically for the point of retry the transaction.
	However, the introduction of the new reference is in accordance with the practice of compact prosecution.  MPEP 2173.06.  The amendments to the independent claims present a myriad of issues under 35 U.S.C. 112(a) and (b) that must be resolved to advance prosecution.  In particular, the use of the contingent limitations create antecedent basis issues around the enumeration of first and second transaction, and what function exactly is being “retried” in the recitation to retry a first transaction.  These issues are addressed fully in each of the ensuing 35 U.S.C. 112 (a) and (b) rejections, and claim interpretation is provided within the 35 U.S.C. 103 rejection.  
	Moreover, the pending independent claims do not fully or accurately capture the Figure 10 and Figure 11 embodiments, whose written description, provides the support for the subject matter of the claims.  Compare Spec. at 0114, 0120.  As stated at 0120, Fig. 10 describes the “handshake 1108,” which is the time synchronization component as depicted in Fig. 11.  The result of implementing the steps of Fig. 10 is to create updated intervals, where “These updated intervals are used as the starting point for the next block.”  Spec. at 0114 (emphasis added).  The steps of Fig. 11, paragraphs 0120-23 utilize the time synchronization “handshake” of Fig. 10 with respect to “perform[ing] a data value exchange.”  At present, the pending claims do not clearly recite to either of these embodiments but instead pick elements between the two, that while supported by adequate written description, do not reflect the inventive concept.  Neither of the Figure 10 or 11 embodiments are claimed alone, or together, as described at paragraph 0120.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1, 4, 5-10, 13-19, and 22-28, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, representative of claims 10 and 19 recites to: a hash of a previous block that uses the time stamp as part of a hash algorithm used to compute the hash.  Notwithstanding, that a hash cannot compute a hash algorithm (addressed separately under 112(b)), it is clear that the claim recites to the time stamp as an input to hash algorithm.  This is not supported by the Specification, which makes clear that the hash algorithm computes the “intersection of intervals,” not the time stamp:
[0114] In some embodiments, a blockchain is used to agree on a current time. An intersection process can be used among each blockchain node (for example, among each node 1002, 1004A, 1004B, etc.), where each blockchain node includes in its transaction block an estimation of the current time. As part of the computation of the block hash, the node computes the intersection of a number of intervals. Each node contributes its interval to each of the other blockchain nodes. If the intervals are the same (or within an acceptable time tolerance), then the block hash matches the hash of the other nodes. If it differs (or is not within an acceptable time tolerance), the hash will not match. If it does not match, the node can modify the time interval according to an intersection process involving intervals received from the current blockchain block. The new block is presented to the blockchain for committal to the blockchain. If the hash matches, then the block is committed.
Spec. at 0114 (emphasis added).  Not only does this paragraph make explicit that the “the node computes the intersection of a number of intervals.,” it describes determining synchronization as “[i]f the intervals are the same (or within an acceptable time tolerance), then the block hash matches the hash of the other nodes.”  In other words, it is the hashes that are compared and these hashes may also include a time stamp in the block transaction data:
[0115] In some embodiments, since the blockchain blocks contain transaction data, the time of transaction is timestamped using included time intervals from other blockchain nodes. In some embodiments, since the blockchain process does not accept a block hash that a majority of nodes disagree with, only correct time intervals will be included in the winning blocks.
Spec. at 0115 (emphasis added).  Thus, the recited time stamp, the hash, and the hash algorithm are all distinct elements.  There is inadequate written description to support the recitation to the time stamp as part of a hash algorithm used to compute the hash.  Therefore claims 1, 10, and 19 are found to lack adequate written description and claims 1, 4, 5-10, 13-19, and 22-28 stand rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 4, 5-10, 13-19, and 22-28, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim is indefinite and should be rejected if, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).
	Regarding claim(s) 1, 10, and 19, representative independent claim 1 recites the phrase a hash of a previous block that uses the time stamp as part of a hash algorithm used to compute the hash.  The hash of a block is data, and data cannot itself use or perform a hash algorithm.  By contrast, a hash can be produced by a hash algorithm, implemented by a generic computer or processor, which uses a time stamp as part of the computation of the hash.  In the alternative, the hash of the previous block can be recited as produced by an algorithm that uses the time stamp, as an input, or as part of, the algorithm.  However, none of these alternative interpretations are within the scope of the recited phrase a hash of a previous block that uses the time stamp as part of a hash algorithm used to compute the hash.  Therefore independent claims 1, 10, and 19, are found indefinite, and claims 1, 4, 5-10, 13-19, and 22-28 stand rejected under 35 U.S.C. 112(b).

	Claim(s) 1, 10, and 19 are found further indefinite for reciting:
if the time match is not determined based on the comparing . . . commit to the blockchain a second transaction
if the time match is not determined based on the comparing . . . retry the first transaction by
Claims 1, 10, and 19 (emphasis to indefinite terms).  Each of the emphasized terms in i) and ii) are separate grounds of rejection under 35 U.S.C. 112(b) for lack of antecedent basis.  In each instance, the claim recites to an enumerated term as part of the contingent limitation if the time match is not determined based on the comparing.  The antecedent basis for any terms nested under the contingent limitation must be invoked from the limitations prior to the contingency, i.e., the first transaction must occur within the contingent limitation itself or before the time match is not determined.  Claims 1, 10, and 19 do recite to a first transaction but it is within the contingency that the time match is determined.  Therefore the recitation to first transaction in the separate contingent limitation cannot provide antecedent basis.  Similarly, it is not possible to retry the first transaction when the first transaction was never tried in the first place, because the step of to retry is recited under if the time match is not determined and the transaction is never previously cited as “tried” (only the determining step is recited).  Therefore the recitation to first transaction cannot provide antecedent basis.  
	In view of the terms a second transaction, claims 1, 10, and 19 are found to lack antecedent basis, and claims 1, 4, 5-10, 13-19, and 22-28 stand additionally rejected under 35 U.S.C. 112(b).
	In view of the recitation to retry the first transaction, claims 1, 10, and 19 are found to lack antecedent basis, and claims 1, 4, 5-10, 13-19, and 22-28 stand additionally rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2019/0238316 A1 (hereinafter “PADMANABHAN”) in view of U.S. Pre-Grant Publication 2007/0047591 A1 (hereinafter “SENTHILNATHAN”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 10, and 19, PADMANABHAN discloses the claim limitations as quoted below: 
(NOTE: claims 1, 10, and 19 are commensurate in scope and identical in claim language but for claim 19, which begins with an additional limitation; all other limitations are identical unless indicated otherwise.)
Cl. 1 preamble		An apparatus for using a blockchain to agree on a time in an information exchange network, comprising: a first node of the blockchain having a processor communicatively coupled to a storage device including instructions that when executed by the processor, cause the processor to:
Cl. 10 preamble	At least one non-transitory computer readable storage medium having instructions stored thereon for using a blockchain to agree on a time in a blockchain network, the instructions when executed on a first node in the blockchain network, cause the first node to:
Cl. 19 preamble	A computer implemented method for using a blockchain to agree on a time in an information exchange network, comprising: 
Cl.19 (only)		determining a time estimate of a first node;
1.1		 verify a current time estimate from one or more other node of the blockchain;
[0061] A blockchain database is managed autonomously using a peer-to-peer network and a distributed timestamping server. Records, in the form of blocks, are authenticated in the blockchain by collaboration among the nodes, motivated by collective self-interests.
PADMANABHAN at 0061 (disclosing a distributed timestamping server where the function of a distributed timestamping sever is to verify a current time, a timestamp, and among the “peer-to-peer network” of nodes, i.e. from the one or more other node of the blockchain).
1.2		 determine a time match of a time estimate of the first node with the current time estimate from the one or more other node, wherein the determination is performed by comparing  intersection intervals of clocks broadcast from the one or more other node and the time estimate of the first node;
PADMANABHAN at 0073 (disclosing a comparing step to determine a time match of a time estimate of the first node with the current time estimate from the one or more other node, where the blockchain protocol nodes “checks the timestamp 164 against their own known time and will reject any block having a timestamp 164 which exceeds an error threshold”) (“According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold, however, such functionality is optional and may be required by certain blockchain protocols and not utilized by others.”); PADMANABHAN at 0065 (disclosing that the time estimates are broadcast from the one or more other node) (“Blockchain transactions are broadcast to the network using software, via which any participating node 133, including the host organization 110 when operating as a node, receives such transaction broadcasts. Broadcast messages are delivered on a best effort basis. Nodes validate transactions, add them to the block they are building, and then broadcast the completed block to other nodes. Blockchains use various time-stamping schemes, such as proof-of-work, to serialize changes.”).
1.3		if the time match is determined based on the comparing, 
		then commit to the blockchain a first transaction that includes a time stamp and a hash of a previous block that uses the time stamp as part of a hash algorithm used to compute the hash; and
PADMANABHAN at 0114 (“With reference to FIG. 2, at block 205, processing logic of a distributed ledger technology (DLT) platform host, e.g., a blockchain-based DLT platform host, or simply, a blockchain platform host, receives a request to add a new block to a blockchain. The new block typically includes a number of transactions. The request specifies a transaction type, or if no transaction type is specified, a default transaction type is assumed or applied.”); PADMANABHAN at 0071 (“The prior hash 161 is the result of a non-reversible mathematical computation using data from the prior block 159 as the input. The prior block 159 in turn utilized data from the n previous block(s) 158 to form the non-reversible mathematical computation forming the prior hash for those respective blocks. “); PADMANABHAN at 0073 (“Payload hash 162 provides a hash of the data stored within the block payload 169 portion of the blockchain protocol block 160 and need not meet any specific standard of proof 165. However, the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error.”).
Claim Interpretation: The clause a hash of a previous block that uses the time stamp as part of a hash algorithm used to compute the hash describes the hash data of a previous block, where that previous hash data is included in the recited first transaction.  The limitation positively recites to commit to the blockchain a first transaction and the data included in that first transaction, namely, the timestamp and the hash of the previous block.  This limitation gives rise to several  issues.  First, how the previous hash uses the time stamp is indefinite because a hash is data, and data cannot perform a step or use a hash algorithm used to compute the hash.  Secondly, even if the clause is interpreted to read as it appears was intended—that the time stamp is an input into the hash computation—there is insufficient written description in the Specification to support this interpretation.  Finally, even if the indefinite and written description issues are put aside, the claimed apparatus that performs the commit to blockchain step is nowhere recited as computing a hash or using a hash algorithm such that the entire step falls outside the scope of the claim.
1.4		if the time match is not determined based on the comparing: 
		obtain a time stamp value from the blockchain
		obtain a current time from a clock at the first node
		compare the time stamp value from the blockchain with the current time to obtain a result
		modify the time estimate of the first node based, at least in part, on the result;
PADMANABHAN at 0073 (disclosing a comparing step where the blockchain protocol nodes obtain a time stamp value and then checks the time stamp against their own known time, current time, and will reject any block with a time stamp that does not match within an error threshold) (“Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold . . .”) (PADMANABHAN does not explicitly disclose modify the time estimate of the first node based, at least in part, on the result.).
		commit to the blockchain a second transaction that captures the modified time estimate as part of the second transaction for time synchronization recordkeeping;
[0116] At logic block 215, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when the nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host. Finally, at logic block 220 the host adds the validated new block or transaction therein to the blockchain.
PADMANABHAN at 0116 (disclosing commit to the blockchain a [transaction] that captures the . . . time estimate as part of the [transaction], where the request to add the new transaction captures the time stamp); PADMANABHAN at 0057 (“Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data.”).  (PADMANABHAN does not explicitly disclose the modified time estimate.)
Claim Interpretation:  No second transaction has in fact been committed to the blockchain within the recited steps nested under the contingent limitation if the time match is not determined.  This is interpreted (in accordance with Compact Prosecution MPEP 2173), simply as commit to the blockchain a [ ] transaction because it is the first transaction committed to a blockchain under this contingent limitation of the claim.
		and retry the first transaction by: 
		verifying the modified time estimate from the one or more other node;
		determining a second time match of the modified time estimate of the first node with the time estimates from the one or more other node;
		and if the second time match is determined, then committing to the blockchain the first transaction that includes a time stamp of the modified time estimate. 
PADMANABHAN at 0061 (as at 1.1) (disclosing a distributed timestamping server where the function of a distributed timestamping sever is to verify a current time, a timestamp, and among the “peer-to-peer network” of nodes, i.e. from the one or more other node of the blockchain); PADMANABHAN at 0073 (as at 1.2) (disclosing a comparing step to determine a time match of a time estimate of the first node with the current time estimate from the one or more other node, where the blockchain protocol nodes “checks the timestamp 164 against their own known time and will reject any block having a timestamp 164 which exceeds an error threshold”); PADMANABHAN at 0073 (as at 1.3) (“[T]he payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block. Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error.”).  
Claim Interpretation: This limitation recites retry the first transaction by repeating, or retry, the recited verify, determine, and commit steps with respect to the recited first transaction.  However, this sequence of steps is nested under the contingent limitation if the time match is not determined, and there is no recitation to “trying” a first transaction, in either the contingent limitation or the verify (1.1) and determine (1.2) limitations, that would provide antecedent basis for retry the first transaction.
	However, PADMANABHAN does not disclose: 
wherein the determination is performed by comparing intersection intervals of clocks . . . from the one or more other node and the time estimate of the first node; 
modify the time estimate of the first node based, at least in part, on the result;
the modified time estimate
and retry the steps of [verifying, determining, and committing]
	SENTHILNATHAN discloses elements not explicitly disclosed by PADMANABHAN, namely:
1.2		 determine a time match of a time estimate of the first node with the current time estimate from the one or more other node, wherein the determination is performed by comparing  intersection intervals of clocks broadcast from the one or more other node and the time estimate of the first node;
[0005] Thus, in accordance with the present invention, certain embodiments feature synchronizing a clock of a packet control function (PCF) with other PCF clocks on a wireless network, receiving at a PCF a data stream containing a plurality of packets which contain a time stamp, selecting a tolerance value to account for delays on the wireless network and transmitting a packet in the data stream when the tolerance value plus the time stamp equals the current time on the clock of the PCF.
[0022] FIG. 1 illustrates a wireless mobile data network system 150 that serves broadcast/multicast traffic. Illustrated system 150 has a content server 112, a broadcast serving node 114, packet control functions 116 and 118, base stations 120 and 122, and a mobile node 124. Content server 112 provides data, in the form of packets 126, to the network and the requesting user. Packets 126 may be provided in a flow or a stream from content server 112 to broadcast serving node (BSN) 114.
[0029] FIG. 4 illustrates a process 450 for synchronizing packet transmission with time stamping. As shown, process 450 begins with step 412 where, in certain embodiments of the present invention, the internal clocks of the PCFs are synchronized using a time synchronization protocol such as network time protocol (NTP). In other embodiments of the present invention, at step 412 the clocks of the BSNs along with the PCFs are synchronized or the clocks of the content server along with the PCFs are synchronized. Then at step 414 the tolerance value is set. 
Claim Interpretation: The recited term intersection intervals of clocks is interpreted to be within the scope of “selecting a tolerance value,” where the tolerance value is range or interval for which the “plurality of packets which contain a time stamp” is compared.  That the intersection interval can be equivalently expressed as a “time tolerance” is well known to a person having ordinary skill in the art before the effective filing date of the claimed invention:
It is physically impossible to construct a time service that can keep a collection of clocks correct with some standard unless there is communication between the system and the standard. A metric for comparing time service algorithms is the rate at which the error grows in the service. In a system where the relative accuracies of the clocks are known, an algorithm should be able to keep the service as accurate clock as its most accurate The only guarantee any can make is that the servers will maintain mutually consistent time.
Marzullo, Keith; Owicki Susan. (Aug 1983). Maintaining the Time in a Distributed System. pg. 295-303, 296 (“comparing time service algorithms”).  Marzullo specifically discusses and depicts the intersection of several intervals corresponding to a time range sent from one or other nodes on a network:
Since a primary concern is maintaining the correctness of the clocks in the service, a convenient error measure is an upper bound on the error in the clock. A server that responds with a time 3:01 and a maximum error of 0:02 asserts that if all of the information it possesses is correct, the correct time must lie in the interval [2:59 . . 3:03]. Conversely, if a server responds at time t to a time request with the pair <Ci(t), Ei(t)>, the server’s clock is correct if the correct time lies in the interval [Ci(t)–Ei(t) . . Ci(t)+Ei(t)]. This formulation can be viewed as having servers respond with intervals of time rather than points.  Figure 1 shows these intervals for three time servers at three different times. . . . 
Marzullo at 296, Fig. 1 (“This formulation can be viewed as having servers respond with intervals of time rather than points.”).
	The SENTHILNATHAN  reference discusses Network Time Protocol or NTP in disclosing the range of its time tolerance value.  Consistent with this claim interpretation is the way the term “intersection of correctness intervals” is discussed with respect to Network Time Protocol (NTP), just as NTP is in the disclosure of :
Clock select principles.  The correctness interval for any candidate is the set of points in the interval of length twice the synchronization distance centered at the computed offset.  The DTS interval contains points from the largest number of correctness intervals, i.e., the intersection of correctness intervals. The NTP interval includes the DTS interval, but requires that the computed offset for each candidate is contained in the interval.  Formal correctness assertions require at least half the candidates be in the NTP interval. If not, no candidate can be considered a truechimer.
NTP Architecture, Protocol and Algorithms.  David L. Mills, University of Delaware. July 22, 2007.  https://www.eecis.udel.edu/~mills/database/brief/arch/arch.pdf Accessed via Network Time Synchronization Research Project link at http://www.ntp.org/.
1.4		if the time match is not determined based on the comparing:  obtain a time stamp value from the blockchain, obtain a current time from a clock at the first node, compare the time stamp value from the blockchain with the current time to obtain a result, and modify the time estimate of the first node based, at least in part, on the result. 
		and if the time match is not determined based on the comparing: 
		obtain a time stamp value from the blockchain
		obtain a current time from a clock at the first node
		compare the time stamp value from the blockchain with the current time to obtain a result
		modify the time estimate of the first node based, at least in part, on the result;
[0022] FIG. 1 illustrates a wireless mobile data network system 150 that serves broadcast/multicast traffic. Illustrated system 150 has a content server 112, a broadcast serving node 114, packet control functions 116 and 118, base stations 120 and 122, and a mobile node 124. Content server 112 provides data, in the form of packets 126, to the network and the requesting user. Packets 126 may be provided in a flow or a stream from content server 112 to broadcast serving node (BSN) 114.
[0029] (cont.) Next, in step 416, in some embodiments of the invention, the content server inserts a time stamp in each data packet that it transmits over to the BSNs. In other embodiments, at step 416, the BSNs insert a time stamp in each data packet forwarded to the PCFs. Then at step 418, the packet with the time stamp is forwarded from the BSN to the PCF. At step 420, the time stamp in the data packet is inspected by the PCF and compared against the PCF's synchronized clock. If the current time is greater than the packet timestamp plus the tolerance value, at step 422, the packet is discarded at step 424. If the current time is less than the time stamp plus the tolerance value at step 426, the packet is queued at step 428. The PCFs may include a buffer for queuing packets that arrive before the current time equals the tolerance value plus the time stamp. The queued packets at step 428 are monitored at step 430 by the PCF continuously to identify when the packets should be transmitted. The queuing of the packets until the timestamp plus a tolerance value is equal to the current time allows the various PCFs to transmit the packets at the same time. In some embodiments, the timestamp inserted into the data packet may already include the tolerance value so the timestamp of the data packet need only be checked against current time. If the packets are indicated as being ready for transmission at either step 426 or 430 then the packets are transmitted at step 432.
SENTHILNATHAN at 0022, 0029.
		commit to the blockchain a second transaction that captures the modified time estimate as part of the second transaction for time synchronization recordkeeping;
		and retry the first transaction by: 
		verifying the modified time estimate from the one or more other node;
		determining a second time match of the modified time estimate of the first node with the time estimates from the one or more other node;
		and if the second time match is determined, then committing to the blockchain the first transaction that includes a time stamp of the modified time estimate. 
SENTHILNATHAN at 0022, 0029 (as excerpted above) (disclosing the modified time estimate  as invoked earlier in the limitation).
	PADMANABHAN discloses a first node on a blockchain network, where said specified node on the blockchain network is involved in the calculation of hashes required for the addition of a new block to the blockchain, where the hash algorithm includes the use of a timestamp.  The timestamp of the hash algorithm as disclosed by PADMANABHAN is used by “the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.” PADMANABHAN at [0073] (as quoted in full above).
	SENTHILNATHAN discloses a time synchronization protocol for a distributed network of nodes on a wireless network involving the use of a Network Time Protocol (NTP).  By implementing the NTP with respect to data packets containing timestamps, a node is able to calculate a “time tolerance value,” by comparing timestamps in data packets from other nodes on the network against the node’s own synchronized clock.  Thus, NTP involves calculating the intersection of time intervals corresponding to each timestamp sent by at least one other node on the network.  A person having ordinary skill in the art before the effective filing date of the clamed invention would know that comparing an intersection of intervals, is an explicit component of Network Time Protocol, as disclosed by SENTHILNATHAN. Therefore SENTHILNATHAN discloses comparing an intersection of time intervals to determinate a time tolerance, and modifying the time estimate of a node on the network based on the determined time tolerance.
	Where PADMANABHAN discloses the use of a distributed timestamping server to verify a time estimate corresponding to hash of newly added blockchain block, such that the time estimate is compared to a time of first node; and where SENTHILNATHAN discloses that this comparison of time estimates is by a Network Time Protocol analysis of intersection intervals to determine a time tolerance, such that the time tolerance is the basis to modify the time of a first node; it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the a distributed timestamping server of PADMANABHAN with respect to the comparison of blockchain hash times to involve the use of Network Time Protocol as disclosed by SENTHILNATHAN, to modify the time of a first node based on a time estimate from a blockchain.  
	However, the combination of PADMANABHAN in view of SENTHILNATHAN does not explicitly disclose repeating or retry the recited verifying, determining, and committing steps.  
	BOCK discloses that a time synchronization is retried when the first try at synchronization fails:
		and retry the first transaction by: 
		verifying the modified time estimate from the one or more other node;
		determining a second time match of the modified time estimate of the first node with the time estimates from the one or more other node;
		and if the second time match is determined, then committing to the blockchain the first transaction that includes a time stamp of the modified time estimate.
If the elapsed time delta is less than the threshold (y), the limit check succeeds. The Time Sync unit then sends a synchronization comparison pass message (via SyncComp(OK)) to the Module X control unit. The afore-mentioned flow is for the time delta being less than the threshold (y). If, however, the time delta is greater than the threshold (y), this indicates that the delay in transmitting the captured Platform Time value was so long that the value is now too stale to be relied upon. The Time Sync unit causes a retry until the time delta is below the threshold (y). In an embodiment, a synchronization comparison failure (SyncComp(Fail)) may be sent if a retry had to be attempted to mark the time as having an invalid status.
BOCK at 0071 (disclosing steps for time synchronization between two devices, where the time delta is repeatedly compared to determine if the devices are in sync, or match); BOCK at 0042 (disclosing as analogous art in the field time of synchronization between devices) (“For instance, after the first request/response pair in FIG. 1A, Device B has recorded times t1 and t4 based on its local clock. Similarly, Device A has recorded times t2 and t3 based on its local clock. With each subsequent response message, Device A sends the system wide master time of the previous response's transmission by device A (e.g., time t3) and the time Device A took to respond to the previous request (t3-t2). With this information, Device B may determine the relationship between the system wide master time and its own local clock.”).
	BOCK discloses retrying, as part of a time synchronization protocol between devices, the steps of verifying, determining, and committing, where these steps are analogous to that disclosed by PADMANABHAN, SENTHILNATHAN, and the present invention.  
	PADMANABHAN discloses the distributed timestamping server that performs the steps of verifying, determining, and committing.  SENTHILNATHAN discloses that this comparison of time estimates is by a Network Time Protocol analysis of intersection intervals to determine a time tolerance, such that the time tolerance is the basis to modify the time of a first node.  BOCK discloses that a “Time Sync unit causes a retry until the time delta is below the threshold.”  In view of the cited prior art, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the distributed timestamping server of PADMANABHAN with to compare blockchain hash times in accordance with the Network Time Protocol of SENTHILNATHAN, and to further retry the protocol as in BOCK, to a predictable result..  This modification yields a predictable result because each of PADMANABHAN and SENTHILNATHAN involve blockchain and network time protocol systems, where a transaction or synchronization can be attempted again, if the initial synchronization or proposed transaction was denied.
	Therefore independent claims 1, 10, and 19, are rendered obvious by PADMANABHAN in view of SENTHILNATHAN, and further in view of BOCK.  Discussion proceeds to the dependent claims.

	Regarding claim(s) 4, 13, and 22, PADMANABHAN discloses:
4.1		the time match is determined if the time estimate of the first node matches with a majority of the time estimates from the one or more other node.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
[0127] According to one embodiment of the process depicted at 400 in FIG. 4, a consortium of nodes participate in a private, or permissioned, blockchain. Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions, the nodes can add to a new block in the blockchain. Before a node can add a transaction to a new block of the blockchain, or before the new block including the transaction can be added to the blockchain, other nodes in the consortium vote on adding the transaction to the new block for the blockchain and/or adding the new block to the blockchain. When a majority of nodes agree the transaction and/or new block should be added, the transaction and/or new block is added. Nodes are weighted such that a "majority" may be obtained or denied based on the votes of one or more of the nodes participating in the private blockchain, that is, a majority may be obtained from less than all of the nodes participating in the blockchain.
	PADMANABHAN fully discloses the consensus mechanism as a majority, where PADMANABHAN discloses as at the independent claims, that the first node checks its own timestamp against that of “the distributed network of users,” or a “blockchain protocol nodes.”  Only blocks with a time match in the timestamp of their block hash are voted by the majority to be added to the blockchain.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the distributed timestamping server of PADMANABHAN, in view of the Network Time Protocol of SENTHILNATHAN, with respect to independent claims 1, 10, and 19 such that a time match is determined when a majority of nodes on the blockchain reach a consensus.  Therefore claims 4, 13, and 22, are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

	Regarding claim(s) 5, 14, and 23, PADMANABHAN discloses:
5.1		the time match is determined if the time estimate of the first node is within a time tolerance of the time estimate of the one or more other node.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
	PADMANABHAN discloses an error threshold for determining a time match of a time estimate; this is equivalent to a time tolerance under the broadest reasonable interpretation of the claim.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN and retry protocol of BOCK, such that an error threshold or time tolerance is used to determine a time match of a time estimate.  Therefore claims 5, 14, and 23, are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

	Regarding claim(s) 6, 15, and 24, PADMANABHAN discloses:
6.1		 compute a block hash using an intersection of time intervals;
6.2		 and commit a transaction to the blockchain in response to the computed block hash. 
[0062] Blocks in a blockchain each hold batches ("blocks") of valid transactions that are hashed and encoded into a Merkle tree. Each block includes the hash of the prior block in the blockchain, linking the two. The linked blocks form a chain. This iterative process confirms the integrity of the previous block, all the way back to the first block in the chain, sometimes called a genesis block or a root block.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
[0127] According to one embodiment of the process depicted at 400 in FIG. 4, a consortium of nodes participate in a private, or permissioned, blockchain. . . .   Before a node can add a transaction to a new block of the blockchain, or before the new block including the transaction can be added to the blockchain, other nodes in the consortium vote on adding the transaction to the new block for the blockchain and/or adding the new block to the blockchain. When a majority of nodes agree the transaction and/or new block should be added, the transaction and/or new block is added.
However, PADMANABHAN does not disclose: using an intersection of time intervals.
	SENTHILNATHAN discloses:
6.1	[compute a timestamp] using an intersection of time intervals;
[0005] Thus, in accordance with the present invention, certain embodiments feature synchronizing a clock of a packet control function (PCF) with other PCF clocks on a wireless network, receiving at a PCF a data stream containing a plurality of packets which contain a time stamp, selecting a tolerance value to account for delays on the wireless network and transmitting a packet in the data stream when the tolerance value plus the time stamp equals the current time on the clock of the PCF.
[0029] FIG. 4 illustrates a process 450 for synchronizing packet transmission with time stamping. As shown, process 450 begins with step 412 where, in certain embodiments of the present invention, the internal clocks of the PCFs are synchronized using a time synchronization protocol such as network time protocol (NTP). . . . The queuing of the packets until the timestamp plus a tolerance value is equal to the current time allows the various PCFs to transmit the packets at the same time. In some embodiments, the timestamp inserted into the data packet may already include the tolerance value so the timestamp of the data packet need only be checked against current time.
	PADMANABHAN discloses the steps of computing a block hash and adding that block to the blockchain, according to the hash of the prior published block.  SENTHILNATHAN discloses, as at independent claims 1, 10, and 19, the use of a Network Time Protocol to calculate a “timestamp plus a tolerance value” for the synchronization of packet (data) transmission in a distributed network of nodes on a wireless network.  As discussed regarding the rejection of independent claims 1, 10, and 19, a person having ordinary skill in the art before the effective filing date of the claimed invention would view the disclosure of SENTHILNATHAN involving Network Time Protocol, timestamps, and finding a tolerance value, as involving the calculation using an intersection of time intervals, yielding the tolerance value disclosed by SENTHILNATHAN for “synchronizing a clock of a packet control function (PCF) with other PCF clocks.”
	Where PADMANABHAN discloses computing a block hash and adding that block to the blockchain, according to the hash of the prior published block; and where SENTHILNATHAN discloses the use of a Network Time Protocol to obtain a time tolerance; and where BOCK discloses to retry the time sync protocol based on a time interval comparison; it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the distributed timestamp server of PADMANABHAN in view of SENTHILNATHAN, and retry protocol of BOCK, to specify that timestamps and time estimates are obtained by calculating intersection intervals according to the Network Time Protocol as disclosed by SENTHILNATHAN, to arrive at the invention of the present claims..  Therefore claims 6, 15, and 24, are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

	Regarding claim(s) 7, 16, and 25, PADMANABHAN discloses:
7.1		 the time intervals include time intervals from the one or more other node.
[0073] Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error. According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold.
	PADMANABHAN discloses the time intervals as a timestamp which falls within an error threshold; if it exceeds the threshold, the block with the timestamp exceeding the threshold is rejected; if it does not exceed the threshold it is allowed.  The nodes of the distributed network check timestamp error thresholds against the other blockchain protocol nodes on the network; i.e. time intervals from one or other nodes.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN, and retry protocol of BOCK, such that an error threshold is a time interval associated with the one or other blockchain protocol nodes.  Therefore claims 7, 16, and 25, are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

	Regarding claim(s) 8, 17, and 26 PADMANABHAN discloses:
8.1		 perform a trusted delete on the blockchain when a period of time has expired for content in the blockchain.
[0178] It should also be noted that a sidechain of the private blockchain is not a node, but rather, a permissible branch, or fork, from the main private blockchain. . . . [0179] According to a particular embodiment, when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept. . . . According to certain embodiments, the consent granted may be time limited, and will therefore expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface 190.
[0306] Depicted here is the host organization and its various elements as described previously, however, there is further depicted a virtual chain interface 1405 within the blockchain services interface 190 which provides an alternative programmatic interface to support blockchain protocol implementations, be they public blockchains upon which the host organization operates as a participating node, or public blockchain protocol implementations provided by the host organization 110 or private blockchains provided by the host organization 110.
[0310] As depicted here, the virtual chain interface 1405 is able to receive a structured query 1406 from a user targeting the blockchain and then route the structured query 1406 through a query parser 1425 which breaks down the elements of the structured query 1406. For instance, the query parser 1425 as depicted here breaks down the structured query 1406 into blockchain update logic 1421, blockchain read logic 1422, blockchain delete logic 1423 (e.g., equivalent to removing a row from a database), and blockchain search logic 1424, resulting in the identified query elements being parsed from the structured query received at the virtual chain interface 1405 from the user.
	PADMANABHAN discloses in the context of a permissioned, private (consortium), or public blockchain that the protocol can be implemented via a “virtual chain interface within the blockchain interface,” by the host organization, and that within this interface the host may execute a “blockchain delete logic.”  The blockchain delete logic is implemented by the trusted host; it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that when blockchain protocol host has discretion to program the delete logic, that the logic can include deleting, for example, truncated forks of the main blockchain when they are determined to have expired timestamps.  One such disclosed embodiment by PADMANABHAN involves the blockchain protocol host permitting a user to access a side chain (or fork) subject to a period of time expiring.  This embodiment is within the scope of the present claims.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN, and retry protocol of BOCK, such that a delete logic could be implemented by a trusted host subject to a time expiration window.  Therefore claims 8, 17, and 26 are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

	Regarding claim(s) 9, 18, and 27, PADMANABHAN discloses:
9.1		 count and track the number of copies of content in the blockchain.
[0305] FIG. 14 depicts another exemplary architecture 1400, with additional detail of a virtual chain model utilized to interface with for distributed ledger technologies via a cloud based computing environment, in accordance with described embodiments. 
[0308-09] Within the host organization 110, it is very common for developers to interact with the database system 130 via the query interface 180 utilizing a structured query language, such as SQL or PL/SOQL. It is therefore in a accordance with the described embodiments that the host organization 110 provides the ability to interact with a blockchain through the virtual chain interface 1405 utilizing syntax similar to a normal SQL query ordinarily utilized to query a relational database.
	PADMANABHAN discloses a virtual interface to query the blockchain via a structured language such as SQL.  Thus PADMANABHAN discloses more than just count and track the number of copies of content, it discloses an interface capable of querying the chain as a structured database.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN,  and retry protocol of BOCK, such that a structured query is implemented that counts and tracks content on the blockchain.  Therefore 9, 18, and 27, are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

	Regarding claim(s) 28, PADMANABHAN discloses:
28.1		 the one or more other node is from a blockchain mining group.
[0078] Various standard of proofs 165 may utilized pursuant to the particular blockchain protocol chosen, such as proof of work, hash value requirements, proof of stake, a key, or some other indicator such as a consensus, or proof of consensus. Where consensus based techniques are utilized, the blockchain consensus manager 191 provides consensus management on behalf of the host organization 110, however, the host organization 110 may be operating only as one of many nodes for a given blockchain protocol which is accessed by the host organization 110 via the blockchain services interface 190 or alternatively, the host organization 110 may define and provide a particular blockchain protocol as a cloud based service to customers and subscribers (and potentially to non-authenticated public node participants), via the blockchain services interface 190. Such a standard of proof 165 may be applied as a rule that requires a hash value to be less than the proof standard, more than the proof standard, or may require a specific bit sequence (such as 10 zeros, or a defined binary sequence) or a required number of leading or trailing zeroes (e.g., such as a hash of an input which results in 20 leading or trailing zeros, which is computationally infeasible to provide without a known valid input).
[0335] The customer may have data in the blockchain called ABC, and then wish, for whatever reason, to change the data to A1B1C1. The customer can specify such a mapping and the virtual chain interface will then automatically generate an add asset transaction in the blockchain and put the transaction pending for the user so that the user knows that the transaction is in a pending state and not committed until consensus is reached and sufficient mining has occurred such that the transaction is committed to the blockchain.
	PADMANABHAN discloses that nodes on the blockchain network must satisfy a “standard of proof” in calculating the hash for a block to be proposed to the blockchain; a person having ordinary skill in the art before the effective filing date of the claimed invention would understand this disclosure to calculating this “standard of proof” is also known as mining.  Moreover, PADMANABHAN recites mining with respect to forming a consensus for a pending transaction in the blockchain.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed timestamping server of PADMANABHAN in view of the Network Time Protocol of SENTHILNATHAN with respect to independent claim 1 such that a node on the blockchain network is in a mining group, i.e. acts as miner in solving the hash problem to add a new block.  Therefore 9, 18, and 27, are rendered obvious by PADMANABHAN, in view of SENTHILNATHAN, and in further view of BOCK.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Publications
KROONMAA US 20180198626 A1 [0040] In many cases, the core 5000 is maintained and controlled by the overall system administrator. Within the core, a hash tree data structure is computed using the root hash values of the aggregators as lowest level inputs. In effect, the hash computations and structure within the core form an aggregation of aggregation values. The core will therefore ultimately compute a single current uppermost core hash value at the respective tree node 5001 at each calendar time interval t0 t1, . . . , tn. This uppermost value is referred to herein alternatively as the “calendar value”, “current calendar value” or “current period value” Ci for the time interval ti. [0041] Note that the time origin and granularity are both design choices. For example, one might choose each time interval to be uniformly 1.0 seconds. On the other hand, if significant network delay is anticipated or detected, it may be preferable to set the calendar time interval to a greater value. Less frequent computation of calendar values might also be chosen to suit the administrative or other needs of a verification infrastructure implemented totally within a single enterprise or for any other reason. . . . 
BULDAS US 20180152442 A1 [0104] The core may return the data signature vector 8000 to clients and/or other layers directly, or it can be constructed or passed “downward” as a return. For example, when the core computes the current calendar value 5001 at the new calendar time interval, it may return to aggregator 4010-1 its sibling (X-marked) lowest core node value from aggregator 4010-k, and the aggregator 4010-1 can then return downwards the X-marked hash values to the gateway 3010-2, which in turn can return downwards to the client 2010-1 all of the above, plus the X-marked hash values computed within that gateway's hash tree structure. In other words, not only may the hash computation infrastructure be distributed over various layers (vertically) and also “horizontally” at each layer, but the responsibility for communicating requests upward and partial or entire signature vectors downwards can also be distributed and can be carried out simultaneously in many different locations. Of course, since a data signature is unique to the document that led to it, the procedure for returning a signature vector for each input document 2012 for client 2010-1 (note that a single client may input more than one digital record for verification in each time interval) is preferably duplicated for all digital input records received in the time interval over which values were accumulated for the computation of node value 5001.
GRIFFIN US 10505723 B1 [60] At 306, the TST is verified by completing a “hash check” with the information. This process includes generating a hash of the original data, appending the timestamp given by the TSA, and calculating the hash of the result (the hash of the original data with the appended time stamp). The digital signature of the TSA on the TST is validated by checking that the signed hash provided by the TSA was indeed signed with the TSA private key by digital signature verification. The hash check is compared to the hash inside the signed TSA message to confirm they are equal, proving that the timestamp was issued by the TSA and that the message is unaltered. If they are not equal, then either the timestamp was altered or the timestamp was not issued by the TSA.
KRAVITZ US 20180019993 A1 [0044] Once all the information is accumulated, the TCert will be created following the distributed ledger TCA current procedure and the Client SDK will create the TCertIndex by concatenating the timestamp from the TCertIndex in the TCert template, including a new random value and a counter. . . . [0048] FIG. 1C illustrates an audit tree key hierarchy. . . .The TCert can be signed using the client's SDK private key. Each client SDK will have a different key pair. The Client SDK will create the TCert Index by concatenating the timestamp from the index in the TCert template and include a new random value and counter. The next level of the tree from the bottom may include the bottom level 168 which references the user. The bank 166 may be part of the next level which may have access to some attributes. The TCA root key may be the next levels up 162 and the corresponding data 164. . . . [0055] . . . This determination can be based on matching the EnrollID included (explicitly as plaintext or as an argument of a hash function or encryption algorithm) within the enrollment certificate used to make the request to the TCA against the EnrollID included as: AES_EncryptTCA_Encrypt_Key(TCertIndex∥EnrollPub_Key∥EnrollID) within a TCert that is in the authorizing transaction as being granted access as a delegate. If the EnrollID appears as an argument of a hash function within the enrollment certificate, for example as hash(randvalue∥EnrollID), where randvalue is a randomly or pseudorandomly generated value that precludes guessing EnrollID given hash(randvalue∥EnrollID), then entity 102 can provide TCA with access to randvalue and EnrollID when requesting a batch of TCerts.
Non-Patent Literature
W. Meng, E. W. Tischhauser, Q. Wang, Y. Wang and J. Han, "When Intrusion Detection Meets Blockchain Technology: A Review," in IEEE Access, vol. 6, pp. 10179-10188, 2018, doi: 10.1109/ACCESS.2018.2799854.
B. Fundamental Properties While the general principle of providing a secure discrete timestamping mechanism by chaining records by means of a cryptographically secure hash function was originally proposed by Haber and Stornetta in the early 1990s [27], [28], it has only found more widespread adoption since the proposal of the Bitcoin cryptocurrency [29]. The exact contents of the blocks varies between different blockchain implementations. Besides the payload (containing application-specific records or transactions) a block commonly includes a timestamp and a cryptographic hash value of the entire previous block in the chain. This chaining principle is illustrated in Fig. 3.

    PNG
    media_image1.png
    157
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    445
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685